Name: Commission Regulation (EEC) No 1176/91 of 6 May 1991 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|31991R1176Commission Regulation (EEC) No 1176/91 of 6 May 1991 concerning the classification of certain goods in the Combined Nomenclature Official Journal L 114 , 07/05/1991 P. 0027 - 0029 Finnish special edition: Chapter 2 Volume 8 P. 0014 Swedish special edition: Chapter 2 Volume 8 P. 0014 COMMISSION REGULATION (EEC) No 1176/91 of 6 May 1991 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 315/91 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 37, 9. 2. 1991, p. 24. ANNEX Description of goods CN code Classification Reasons (1) (2) (3) 1. Set of two garments put up for retail sale made up of: (a) a lightweight knitted garment (100 % cotton) printed with a multicoloured pattern of motifs intended to cover the upper part of the body, with long sleeves and a close fitting neckline which partially opens at the front and is button-fastened right over left. This garment has applied ribbing at the neckline, at the ends of the sleeves and at the bottom, of the same colour as the trousers; (b) a lightweight knitted pair of trousers (100 % cotton) of a single colour, reaching from the waist down to the ankles, and without an opening at the waist. This garment is tightened at the waist by an elasticated band and has applied ribbing at the ends of the trouser legs. (see photograph No 446) (*) 6108 31 90 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature as well as by the wording of CN codes 6108, 6108 31 and 6108 31 90. Taking into account the general appearance of the garments and the lightness of the fabric, this set is to be regarded as a pair of pyjamas. 2. Set of two garments put up for retail sale made up of: (a) a lightweight knitted garment (100 % cotton) in two colours (striped), intended to cover the upper part of the body, with long sleeves and a loose-fitting round neckline without an opening. This garment has applied ribbing at the neckline, at the sleeve ends and at the bottom of the garment, as well as an applied decoration on the front; (b) a pair of trousers made up from the same fabric reaching from the waist down to the ankles, without an opening at the waist. This garment is tightened at the waist by an elasticated band and has applied ribbing at the ends of the trouser legs. (see photograph No 464) (*) 6108 31 90 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, note 8 of Chapter 61 as well as the wording of CN codes 6108, 6108 31 and 6108 31 90. Taking into account the general appearance of the garments and the lightness of the fabric, this set is to be regarded as a pair of pyjamas. 3. Lightweight garment made up from two woven fabrics of different colour (100 % cotton), intended to cover the upper part of the body, of a straight cut, with a close-fitting round neckline, with short sleeves, two pockets at the level of the chest and a hood with a drawstring. This garment has a full length opening at the front with a button fastening left over right; the sleeve ends and the botton are hemmed (leisure shirt). (See photograph No 462) (*) 6205 20 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, as well as the wording of CN codes 6205 and 6205 20 00. See also the harmonized system explanatory notes to heading 6205. 4. Lightweight woven garment (100 % cotton), intended to cover the upper part of the body, of a straight cut with a close-fitting round neckline, long sleeves with cuffs, two pockets at the level of the chest and a hood with a drawstring. This garment has a full length opening at the front with a button fastening left over right. It also has applied decorations on the pockets as well as printing on the back; the botton is hemmed (leisure shirt). (See photograph No 463) (*) 6205 20 00 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, as well as the wording of CN codes 6205 and 6205 20 00. See also the harmonized system explanatory notes to heading 6205. (*) The photographs are purely for information.